TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00127-CR


                                  Antonio L. Leslie, Appellant

                                                 v.

                                  The State of Texas, Appellee


              FROM THE COUNTY COURT AT LAW OF CORYELL COUNTY
         NO. 16-23685, THE HONORABLE ROGER A. MILLER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On March 4, 2022, appellant Antonio L. Leslie filed a notice of appeal of a

judgment of conviction for sexual assault out of Coryell County, Texas, which was entered on

December 14, 2016. In a document attached to the notice, Leslie appears to contend that his

guilty plea was entered involuntarily or unknowingly.

               The criminal appellate jurisdiction vested in this Court by the Texas Constitution

and the Code of Criminal Procedure is limited to counties in this Court’s appellate district. See

Tex. Const., art. V, § 6 (providing that courts of appeals “shall have appellate jurisdiction co-

extensive with the limits of their respective districts, which shall extend to all cases of which the

District Courts or County Courts have original or appellate jurisdiction, under such restrictions

and regulations as may be prescribed by law”); Tex. Code Crim. Proc. arts. 4.01 (establishing

criminal jurisdiction in criminal actions in courts of appeals), .03 (providing that courts of

appeals “shall have appellate jurisdiction coextensive with the limits of their respective districts
in all criminal cases except those in which the death penalty has been assessed”). Coryell

County lies outside this Court’s district. See Tex. Gov’t Code § 22.201(d) (listing counties in

Third Court’s district), (k) (including Coryell County in list of counties in Tenth Court’s district).

Accordingly, we do not have appellate jurisdiction of this matter. We dismiss the appeal for

want of jurisdiction. See Tex. R. App. P. 42.3(a).



                                               __________________________________________
                                               Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Jurisdiction

Filed: April 6, 2022

Do Not Publish




                                                  2